DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “real-time data from the plurality of similarly-situated vehicles the instruction set”. The Examiner suggests that this claim be amended to recite “real-time data from the plurality of similarly-situated vehicles; and the instruction set”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a method for collecting real-time data regarding the location and motions of vehicles on a portion of a roadway using multi-access edge computing.
Claim 7 is directed to an application-layer software routine for collecting real-time data regarding the location and motions of vehicles on a portion of a roadway using multi-access edge computing.
Claim 14 is directed to a method for perception sharing between a plurality of similarly-situated vehicles for collecting real-time data regarding the location and motions of vehicles on a portion of a roadway using multi-access edge computing.

101 Analysis - Step 2A, Prong I
Claims 1, 7, and 14 recite the abstract concept of predicting motion and location of a vehicle or object based on collected data and object-matching. These steps fall into the mental process grouping of abstract ideas as they encompass a person standing roadside observing the trajectory of a vehicle or object and anticipating its future motion based on its traveling conditions, further determining its location by recognizing its surroundings. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 7, and 14, besides the recitation of “a multi-access computing cluster,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a multi-access computing cluster” language, the claims encompass a person standing roadside observing the trajectory of a vehicle or object and anticipating its future motion based on its traveling conditions, further determining its location by recognizing its surroundings.
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a multi-access computing cluster,” which is a generic computing component that is simply employed to gather the data. Claims 1 also recites “collecting” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the collected data to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 7, and 14 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-6, 8-13, and 15-20:
Dependent claims 2-6, 8-13, and 15-20 only recite limitations that further define the mental process and recite further data gathering (i.e. collecting real-time data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-6, 8-13, and 15-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Application Publication No. 20200137580 and hereinafter, “Yang”). 

Regarding claim 1, Yang teaches the method for perception-sharing between a plurality of similarly-situated vehicles, the method comprising:
executing, in a multi-access edge computing cluster in communication with a roadside unit disposed to monitor a portion of a roadway
Yang [0027] discloses autonomous vehicle support infrastructure such as edge systems or cloud-based devices local to a particular segment of roadway, with such devices, providing sensor data aggregated from local sensors or data reported from sensors of other vehicles.
an application-layer routine, including: collecting real-time data associated with a plurality of objects from each of the plurality of similarly-situated vehicles traveling on the portion of the roadway
Yang [0069] discloses that objects and object attributes are identified continuously on a sender-by-sender basis, wherein the data is reported via connected vehicles or RSUs in an environment.
predicting motion of each of the plurality of objects based upon the real- time data from the plurality of similarly-situated vehicles
Yang [0041] discloses a path planner that utilizes perceptions determined for various moving objects within an environment and predicts how the particular object is likely to behave and move within the environment in the imminent future based upon other objects detected within the environment or other determined roadway conditions.
object-matching the motion of each of the plurality of objects, and executing fusion of the plurality of objects based upon the object-matching of the motion of each of the plurality of objects;
Yang [0072] discloses matching objects from two sets that likely describe the same physical entity. Yang discloses that the objects are detected using the receiving roadway system’s sensors and perception logic.
identifying locations of the similarly-situated vehicles traveling on the portion of the roadway based upon the fusion of the plurality of objects
Yang [0040] discloses a localization engine that may identify coordinates or other location information (e.g. relative distance between objects) for objects detected in the environment, then determining a high confidence location of the vehicle in an environment using machine learning models and sensor fusion.
communicating, via the roadside unit, the locations of the similarly-situated vehicles traveling on the portion of the roadway to one of the similarly-situated vehicles.  
Yang [0031] discloses that communicating locations between vehicles using V2X applications is known in the art.

Regarding claims 2, 9, and 15, Yang teaches the method of claim 1, wherein:
collecting real-time data associated with the plurality of objects from each of the plurality of similarly-situated vehicles comprises collecting data related to distance
Yang [0040] discloses a localization engine that may identify relative distance between objects.
a visual descriptor
Yang [0035] discloses processing camera image data.
a lane-level lateral position
Yang [0076] discloses detecting that the vehicle is moving slightly outside the lane.
The Examiner notes that detecting if a vehicle moves outside the borders of a lane is indicative of lane lateral position.
a speed estimation of each of the plurality of objects
Yang [0031] discloses that exchanging driving speed information between a plurality of vehicles using V2X is known in the art.
a corresponding time stamp
Yang [0072] discloses a corresponding timestamp of an object detected in a driving environment. 
a geo-spatial positioning of a respective one of the plurality of similarly-situated vehicles.  
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0040] discloses a localization engine to identify coordinates for objects detected in the environment.
Yang [0055] discloses sensors and logic that may be fed to localization and positioning logic to enable understanding of geolocation of the vehicle as well as its position relative to certain actual or anticipated hazards.

Regarding claims 3 and 16, Yang teaches the method of claim 2, wherein:
predicting motion of each of the plurality of objects based upon the real-time data from the plurality of similarly-situated vehicles comprises linearly extrapolating the geo-spatial positioning data of each of the plurality of objects.  
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0086] discloses using linear transformations to determine a vehicle’s location.

Regarding claims 4, 11, and 17, Yang teaches the method of claim 1, further comprising:
executing blind area monitoring by at least one of the plurality of similarly-situated vehicles based upon the fusion of the plurality of objects.  
Yang [0036] discloses a driving perception system to perceive surrounding objects and events associated with those objects within a driving environment.
Yang [0072] discloses local perception logic of a roadway system being combined with those of other neighboring roadway systems to implement a shared perception system, where clusters are merged to produce a list of merged remote and local objects, thereby detecting inconsistencies between spaces. Yang discloses that the perception analysis engine may detect inconsistencies between the space as perceived by the vehicle sensors using data from V2X messages.

Regarding claims 5, 12, and 18, Yang teaches the method of claim 1, wherein:
the similarly-situated vehicles comprise a plurality of vehicles that are travelling in the same direction on the portion of the roadway. 
Yang Figure 7 (shown below) depicts similarly-situated vehicles comprising a plurality of vehicles traveling in the same direction on a portion of a roadway.

    PNG
    media_image1.png
    403
    696
    media_image1.png
    Greyscale

Regarding claims 6 and 19, Yang teaches the method of claim 1, wherein:
identifying locations of the similarly-situated vehicles traveling on the portion of the roadway based upon the object-matching of the motion of each of the plurality of objects comprises determining a location, speed and trajectory of each of the plurality of similarly-situated vehicles.  
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0040] discloses a localization engine that uses machine learning models and sensor fusion to identify coordinates, relative distance between objects, or a high-confidence location of the vehicle in a given physical environment.
Yang [0063] discloses utilizing object tracking to identify a vehicle’s position, heading, and speed.

Regarding claim 7
the software routine includes an instruction set that is executable to: collect real-time data associated with a plurality of objects from each of a plurality of similarly-situated vehicles traveling on the portion of the roadway
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0069] discloses that objects and object attributes are identified continuously on a sender-by-sender basis, wherein the data is reported via connected vehicles or RSUs in an environment.
predict motion of each of the plurality of objects based upon the real-time data from the plurality of similarly-situated vehicles
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0041] discloses a path planner that utilizes perceptions determined for various moving objects within an environment and predicts how the particular object is likely to behave and move within the environment in the imminent future based upon other objects detected within the environment or other determined roadway conditions.
object-match the motion of each of the plurality of objects, wherein the object- matching is subjected to a time constraint, and fuse the plurality of objects based upon the object-match of the motion of each of the plurality of objects
Yang [0072] discloses matching objects from two sets that likely describe the same physical entity. Yang discloses that the objects are detected using the receiving roadway system’s sensors and perception logic.
identify locations of the similarly-situated vehicles traveling on the portion of the roadway based upon the fused plurality of objects
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0040] discloses a localization engine that may identify coordinates or other location information (e.g. relative distance between objects) for objects detected in the environment, then determining a high confidence location of the vehicle in an environment using machine learning models and sensor fusion.
communicate, via the roadside unit, the locations of the similarly-situated vehicles traveling on the portion of the roadway to one of the similarly-situated vehicles
Yang [0031] discloses that communicating locations between vehicles using V2X applications is known in the art.
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
wherein the application-layer software routine is arranged to be executed by a multi-edge computing cluster.  
Yang [0027] discloses edge computing devices.

Regarding claim 8, Yang teaches the application-layer software routine of claim 7, wherein:
the multi-edge computing cluster is cloud-based.  
Yang [0027] discloses edge systems or cloud-based devices.

Regarding claim 10
the instruction set executable to predict motion of each of the plurality of objects based upon the real-time data from the plurality of similarly-situated vehicles
Yang [0069] discloses that objects and object attributes are identified continuously on a sender-by-sender basis, wherein the data is reported via connected vehicles or RSUs in an environment.
the instruction set executable to linearly extrapolate the geo-spatial positioning data of each of the plurality of objects.  
Yang [0086] discloses using linear transformations to determine a vehicle’s location.

Regarding claim 13, Yang teaches the application-layer software routine of claim 7, wherein:
the instruction set executable to identify locations of the similarly-situated vehicles traveling on the same portion of the roadway based upon the fused plurality of objects comprises the instruction set executable to determine location, speed and trajectory of each of the plurality of similarly-situated vehicles.  
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0072] discloses matching objects from two sets that likely describe the same physical entity. Yang discloses that the objects are detected using the receiving roadway system’s sensors and perception logic.

Regarding claim 14, Yang teaches the method for perception-sharing between a plurality of similarly-situated vehicles, the method comprising:
executing, in a multi-access edge computing cluster in communication with a roadside unit disposed to monitor a portion of a roadway, an application-layer routine, including: collecting, 
Yang [0069] discloses that objects and object attributes are identified continuously on a sender-by-sender basis, wherein the data is reported via connected vehicles or RSUs in an environment.
predicting motion of each of the plurality of objects based upon the real- time data from the plurality of similarly-situated vehicles
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0041] discloses a path planner that utilizes perceptions determined for various moving objects within an environment and predicts how the particular object is likely to behave and move within the environment in the imminent future based upon other objects detected within the environment or other determined roadway conditions.
object-matching the motion of each of the plurality of objects, and executing fusion of the plurality of objects based upon the object-matching of the motion of each of the plurality of objects
Yang [0072] discloses matching objects from two sets that likely describe the same physical entity. Yang discloses that the objects are detected using the receiving roadway system’s sensors and perception logic.
identifying locations of the similarly-situated vehicles traveling on the portion of the roadway based upon the fusion of the plurality of objects
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0040] discloses a localization engine that may identify coordinates or other location information (e.g. relative distance between objects) for objects detected in the environment, then determining a high confidence location of the vehicle in an environment using machine learning models and sensor fusion.
communicating, via the roadside unit, the locations of the similarly-situated vehicles traveling on the portion of the roadway to one of the similarly-situated vehicles
Yang [0031] discloses that communicating locations between vehicles using V2X applications is known in the art.
wherein the one of the similarly-situated vehicles includes an advanced driver-assistance system (ADAS).  
Yang [0059] discloses an ADAS.

Regarding claim 20, Yang teaches the method of claim 14, further comprising:
controlling the one of the similarly- situated vehicles that includes an advanced driver-assistance system based upon the locations of the similarly-situated vehicles traveling on the portion of the roadway.  
Yang [0031] discloses inter-device communication such as V2X to enable information sharing between a plurality of vehicles, pedestrians, and roadside units, including driving information such as speed, location, acceleration, and heading.
Yang [0059] discloses an ADAS.
Yang [0041] discloses a driving perception system that uses a localization engine to actuate controls to automate driving functionality of the vehicle within an environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662